644 F.2d 354
UNITED STATES of America, Plaintiff-Appellee,v.Robert HAMM, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Willis Judge BUTLER, Les Wallick Fuller, Dayton Bud Evans,Jr. and Larry Dale Washington, Defendants-Appellants.
Nos. 80-1315, 80-1331.
United States Court of Appeals,Fifth Circuit.

Unit A
April 23, 1981.
Appeals from the United States District Court for the Eastern District of Texas, Joe J. Fisher, Judge.


1
Edward D. Foreman, Pros.  Atty., Thomas E. Reynolds, St. Petersburg, Fla., for defendant-appellant.


2
William C. Bryson, Peter E. Scheer, Attys., Washington, D. C., for plaintiff-appellee.


3
Randy Schaffer, Houston, Tex., for Washington.


4
Melvyn C. Bruder, Dallas, Tex., for Butler & Evans (Fuller).


5
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


6
(Opinion March 2, 1981, 5 Cir., 638 F.2d 823)


7
Before BROWN, COLEMAN, AINSWORTH, CHARLES CLARK, GEE, RUBIN, GARZA, REAVLEY, POLITZ, RANDALL, TATE, SAM D. JOHNSON and WILLIAMS, Circuit Judges.

BY THE COURT:

8
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


9
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.